

Exhibit 10.1

[Form of 2014 PRSU]






[celanse_image1a06.gif]
















CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<date>>




<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Performance-Based Restricted Stock Units,
subject to the restrictions described in this Agreement:




Performance RSU Target Award


<<Target Units>> Units






This grant is made pursuant to the Performance-Based Restricted Stock Unit Award
Agreement dated as of <<date>>, between Celanese and you, which Agreement is
attached hereto and made a part hereof.



Page 1


 
© 2014 Celanese Corporation




--------------------------------------------------------------------------------




CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This Performance-Based Restricted Stock Unit Award Agreement (the “Agreement”)
is made and entered into as of <<date>> (the “Grant Date”), by and between
Celanese Corporation, a Delaware corporation (the “Company”), and <<NAME>> (the
“Participant”). Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the “2009 Plan”).
1.Performance RSU Award: In order to encourage the Participant’s contribution to
the successful performance of the Company, the Company hereby grants to the
Participant as of the Grant Date, pursuant to the terms of the 2009 Plan and
this Agreement, an award (the “Award”) of <<# Units>> performance-based
Restricted Stock Units (“Performance RSUs”) representing the right to receive,
subject to the attainment of the performance goals set forth in Appendix A, the
number of Common Shares to be determined in accordance with the formula set
forth in Appendix A. The Participant hereby acknowledges and accepts such Award
upon the terms and subject to the performance requirements and other conditions,
restrictions and limitations contained in this Agreement and the 2009 Plan.
2.    Performance-Based Adjustment and Vesting:
(a)    Subject to Section 3 and Section 6 of this Agreement, the Performance
RSUs are subject to adjustment for performance during the Performance Period in
accordance with the performance measures, targets and methodology set forth in
Appendix A. The number of Performance RSUs determined after the Performance
Period based on such performance is referred to as the “Performance-Adjusted
RSUs.”
(b)    Subject to Section 3 and Section 6 of this Agreement, the
Performance-Adjusted RSUs shall vest fifty percent (50%) on February 1, 2016 and
fifty percent (50%) on January 1, 2017 (each, a “Vesting Date”). Each period
between the Grant Date and a Vesting Date shall be referred to as a “Vesting
Period.”
3.    Effects of Certain Events:
(a)    If the Participant’s employment with the Company is terminated by the
Company without Cause or due to the Participant’s Retirement prior to the final
Vesting Date (other than as provided in Section 3(b)), then:
(i) in all such cases the Performance RSUs shall remain subject to adjustment
for performance as provided in Section 2(a) above, including if such termination
of employment occurs during the Performance Period; and
(ii) a prorated number of the Performance-Adjusted RSUs will vest on each
Vesting Date that occurs after such termination of employment in an amount equal
to (x) the unvested Performance-Adjusted RSUs in each applicable Vesting Period
multiplied by (y) a fraction, the numerator of which is the number of complete
and partial calendar months from the Grant Date to the date of termination, and
the denominator of which is the number of complete and partial calendar months
in each applicable Vesting Period, such product to be rounded up to the nearest
whole number.

Page 2

--------------------------------------------------------------------------------




Such prorated Performance-Adjusted RSUs will be settled following the applicable
Vesting Date(s) in accordance with the provisions of Section 4, subject to any
applicable taxes under Section 7 upon such vesting and settlement. The remaining
portion of the Award shall be immediately forfeited and cancelled without
consideration as of the date of the Participant’s termination of employment. To
the extent permitted by applicable country, state or province law, as
consideration for the vesting provisions upon Retirement contained in this
Section 3(a), upon Retirement, the Participant shall enter into a departure and
general release of claims agreement with the Company that includes two-year
noncompetition and non-solicitation covenants in a form acceptable to the
Company.
(b)    Notwithstanding any provision herein to the contrary, if the
Participant’s employment with the Company is terminated by the Company in
connection with a Qualifying Disposition, as determined by the Company, other
than for Cause, and regardless of whether the Participant is then eligible for
Retirement or is offered employment with the acquiror or successor, then:
(i) a prorated number of the unvested Performance RSUs determined in accordance
with the provisions of Section 3(a) had those provisions applied shall remain
subject to adjustment for performance as provided in Section 2(a) above,
including if such termination of employment occurs during the Performance
Period, and shall be settled in accordance with the provisions of Section 3(a);
and
(ii) the remaining number of the unvested Performance RSUs that would have
otherwise been forfeited had the provisions of Section 3(a) applied shall remain
subject to adjustment for performance as provided in Section 2(a) above,
including if such termination of employment occurs during the Performance
Period, and any such Performance-Adjusted RSUs will vest and be settled within
thirty (30) days following the later of (A) the last day of the Performance
Period or (B) the date of such termination of employment, subject to any
applicable taxes under Section 7 upon such vesting and settlement.
Notwithstanding the foregoing, in case of a termination of employment covered by
this Section 3(b), if the Committee determines that the Participant has been
offered employment with the acquiror or successor and in connection with that
employment will receive a substitute award from the acquiror or successor with
an equivalent (or greater) economic value and no less favorable vesting
conditions as this Award, the Committee in its discretion may determine not to
provide for the additional vesting under clause (ii) of this Section 3(b).
(c)    If the Participant’s employment with the Company is terminated due to the
Participant’s death or Disability prior to the final Vesting Date, then a
prorated number of Performance RSUs will vest in an amount equal to:
(i) either (x) the Target number of Performance RSUs granted hereby if such
termination of employment occurs prior to the first Vesting Date as set forth in
Section 4 below, or (y) the number of Performance-Adjusted RSUs if such
termination of employment occurs on or after such Vesting Date, in either case
multiplied by
(ii) a fraction, the numerator of which is the number of complete and partial
calendar months from the Grant Date to the date of termination, and the
denominator of which is the number of complete and partial calendar months in
each applicable Vesting Period, such product to be rounded up to the nearest
whole number.

Page 3

--------------------------------------------------------------------------------




The prorated number of Performance RSUs shall immediately vest and a number of
Common Shares equal to such prorated number of Performance RSUs described above
shall be delivered to the Participant or beneficiary within thirty (30) days
following the date of termination, subject to the provisions of Section 7. The
remaining portion of the Award shall be immediately forfeited and cancelled
without consideration as of the date of the Participant’s termination of
employment for death or Disability.
(d)    Upon the termination of a Participant’s employment with the Company for
any other reason prior to the final Vesting Date, the portion of the Award that
shall not have been vested shall be immediately forfeited and cancelled without
consideration as of the date of the Participant’s termination of employment.
4.    Settlement of Performance RSUs: The Committee shall determine the
Performance-Adjusted RSUs as soon as administratively practicable following the
computation of the Company’s performance during the Performance Period (but not
later than 2 ½ months after the first Vesting Date). The date of such
determination is referred to as the “Performance Certification Date.” Subject to
Sections 2, 3, 5, 6 and 7 of this Agreement, the Company shall deliver to the
Participant (or to a Company-designated brokerage firm or plan administrator) as
soon as administratively practicable after each Vesting Date (but in no event
later than 2 ½ months after such Vesting Date, and not before the Performance
Certification Date in connection with the first Vesting Date), in complete
settlement of the Performance-Adjusted RSUs vesting on such Vesting Date, a
number of Common Shares equal to fifty percent (50%) of the Performance-Adjusted
RSUs determined in accordance with this Agreement.
5.    Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the Performance
RSUs have vested and Common Shares have been delivered pursuant to this
Agreement.
6.    Change in Control; Dissolution:
(a)    Notwithstanding any other provision of this Agreement to the contrary,
upon the occurrence of a Change in Control, with respect to any unvested
Performance RSUs granted pursuant to this Agreement that have not previously
been forfeited:
(i)    If (i) a Participant’s rights to the unvested portion of the Award are
not adversely affected in connection with the Change in Control, or, if
adversely affected, a substitute award with an equivalent (or greater) economic
value and no less favorable vesting conditions is granted to the Participant
upon the occurrence of a Change in Control, and (ii) the Participant’s
employment is terminated by the Company (or its successor) without Cause within
two years following the Change in Control, then Performance RSUs in an amount
equal to the higher of (A) the Target number of Performance RSUs granted hereby
(or, as applicable, the substitute award) or (B) the number of Performance RSUs
payable based on estimated Company performance during the Performance Period
through the Change in Control as determined by the Committee in accordance with
this Agreement, shall immediately vest and a number of Common Shares equal to
the number of Performance RSUs so determined shall be delivered to the
Participant within thirty (30) days following the date of termination, subject
to the provisions of Section 7.
(ii)    If a Participant’s right to the unvested portion of the Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a)(i) above, then upon the occurrence of
a Change in Control, a number of Performance RSUs equal to the higher of (A) the
Target number of Performance RSUs granted hereby or (B) the number of
Performance RSUs payable based on estimated

Page 4

--------------------------------------------------------------------------------




Company performance during the Performance Period through the Change in Control
as determined by the Committee in accordance with this Agreement, shall
immediately vest and a number of Common Shares equal to the number of
Performance RSUs so determined shall be delivered to the Participant within
thirty (30) days following the occurrence of the Change in Control, subject to
the provisions of Section 7.
(b)    Notwithstanding any other provision of this Agreement to the contrary, in
the event of a corporate dissolution of the Company that is taxed under Section
331 of the Internal Revenue Code of 1986, as amended, then in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), this Agreement shall
terminate and any Performance RSUs granted pursuant to this Agreement that have
not previously been forfeited shall immediately become Common Shares and shall
be delivered to the Participant within thirty (30) days following such
dissolution.
7.    Income and Other Taxes: The Company shall not deliver Common Shares in
respect of any vested Performance RSUs unless and until the Participant has made
arrangements satisfactory to the Committee to satisfy applicable withholding tax
obligations for U.S. federal, state, and local income taxes (or the foreign
counterpart thereof) and applicable employment taxes. Unless otherwise permitted
by the Committee, withholding shall be effected at the minimum statutory rates
by withholding Performance RSUs in connection with the vesting and/or settlement
of Performance-Adjusted RSUs. The Participant acknowledges that the Company
shall have the right to deduct any taxes required to be withheld by law in
connection with the vesting or settlement of Performance-Adjusted RSUs from any
amounts payable by it to the Participant (including, without limitation, future
cash wages). The Participant acknowledges and agrees that amounts withheld by
the Company for taxes may be less than amounts actually owed for taxes by the
Participant in respect of the Award. Any vested Performance-Adjusted RSUs shall
be reflected in the Company’s records as issued on the respective dates of
issuance set forth in this Agreement, irrespective of whether delivery of such
Common Shares is pending the Participant’s satisfaction of his or her
withholding tax obligations.
8.    Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the
Performance RSUs, including without limitation (a) restrictions under an insider
trading policy, and (b) restrictions as to the use of a specified brokerage firm
for such resales or other transfers. Upon the acquisition of any Common Shares
pursuant to the vesting or settlement of the Performance-Adjusted RSUs, the
Participant will make or enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement and the 2009 Plan. All
accounts in which such Common Shares are held or any certificates for Common
Shares shall be subject to such stop transfer orders and other restrictions as
the Company may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange or
quotation system upon which the Common Shares are then listed or quoted, and any
applicable federal or state securities law, and the Company may cause a legend
or legends to be put on any such certificates (or other appropriate restrictions
and/or notations to be associated with any accounts in which such Common Shares
are held) to make appropriate reference to such restrictions.
9.    Non-Transferability of Award: The Performance RSUs may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.

Page 5

--------------------------------------------------------------------------------




10.    Other Agreements; Release of Claims: Subject to Sections 10(a), 10(b) and
10(c) of this Agreement, this Agreement and the 2009 Plan constitute the entire
understanding between the Participant and the Company regarding the Award, and
any prior agreements, commitments or negotiations concerning the Award are
superseded.
(a)    The Participant acknowledges that as a condition to the receipt of the
Award, the Participant:
(1)    shall have delivered to the Company an executed copy of this Agreement;
(2)    shall be subject to the Company’s stock ownership guidelines, to the
extent applicable to the Participant;
(3)    shall be subject to policies and agreements adopted by the Company from
time to time, and applicable laws and regulations, requiring the repayment by
the Participant of incentive compensation under certain circumstances, without
any further act or deed or consent of the Participant; and
(4)    shall have delivered to the Company an executed copy of the Long-Term
Incentive Claw-Back Agreement (if a current version of such Long-Term Incentive
Claw-Back Agreement is not already on file, as determined by the Committee in
its sole discretion). For purposes hereof, “Long-Term Incentive Claw-Back
Agreement” means an agreement between the Company and the Participant associated
with the grant of long-term incentives of the Company, which contains terms,
conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) non-solicitation and non-hiring by the Participant of the
Company’s employees, former employees or consultants; (iii) maintenance of
confidentiality of the Company’s and/or clients’ information, including
intellectual property; (iv) nondisparagement of the Company; and (v) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with an
award.
(b)    On or before the first Settlement Date, the Participant shall sign a full
and final release, in a form prescribed by the Company, of any and all claims
regarding calculation of the Performance-Adjusted RSUs under this Award as a
condition to receiving payment on this Award.
(c)    If the Participant is a non-resident of the U.S., there may be an
addendum containing special terms and conditions applicable to awards in the
Participant’s country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
11.    Not a Contract for Employment; No Acquired Rights; Agreement Changes:
Nothing in the 2009 Plan, this Agreement or any other instrument executed in
connection with the Award shall confer upon the Participant any right to
continue in the Company's employ or service nor limit in any way the Company's
right to terminate the Participant's employment at any time for any reason. The
grant of Performance RSUs hereunder, and any future grant of awards to the
Participant under the 2009 Plan, is entirely voluntary and at the complete and
sole discretion of the Company. Neither the grant of these Performance RSUs nor
any future grant of awards by the Company shall be deemed to create any
obligation to grant any further awards, whether or not such a reservation is
expressly stated at the time of such grants. The Company has the right, at any
time and for any reason, to amend, suspend or terminate the 2009 Plan; provided,
however, that no such amendment, suspension, or termination shall adversely
affect the Participant’s rights hereunder.

Page 6

--------------------------------------------------------------------------------




12.    Severability: Should any provision of this Agreement be declared or held
to be illegal, invalid or otherwise unenforceable, (a) such provision shall
either be reformed, if possible, to the extent necessary to render it legal,
valid and enforceable, or otherwise severed, (b) the remainder of this Agreement
shall not be affected except to the extent necessary to reform or sever such
illegal, invalid or unenforceable provision, and (c) in no event should such
partial invalidity affect the remainder of this Agreement, which shall still be
enforced.
13.    Further Assurances: Each party shall cooperate and take such action as
may be reasonably requested by either party hereto in order to carry out the
provisions and purposes of this Agreement.
14.    Binding Effect: The Award and this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
15.    Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.
16.    Personal Data: By accepting the Award under this Agreement, the
Participant hereby consents to the Company’s use, dissemination and disclosure
of any information pertaining to the Participant that the Company determines to
be necessary or desirable for the implementation, administration and management
of the 2009 Plan.
17.    Miscellaneous:
(a)    Governing Law. Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be governed by, construed under and
interpreted in accordance with the laws of the State of Delaware, without regard
to its conflicts of laws rules.
(b)    The Participant is reminded to read the following carefully and after
consulting with counsel of their choice:
The Participant agrees that the following provisions requiring arbitration,
prohibiting recovery of attorneys’ fees, waiving class actions and mass actions,
waiving the right to a jury trial, waiving any right to seek punitive damages,
limiting actual damages, and limiting remedies by waiving any right to
injunctive or other equitable or legal relief are and were an important part of
the Company’s decision to adopt the Operative Documents and for Participant to
be offered this Agreement. The Participant understands and agrees that absent
the foregoing provisions, the Operative Documents would not have been offered or
entered into or would have materially changed. The Participant acknowledges the
benefits of receiving potential incentive awards. In reliance on the
Participant’s intent to abide by and enter into the following provisions, the
parties have entered into the Operative Documents.
(c)    MANDATORY ARBITRATION. All disputes arising out of or related in any
manner to the Operative Documents shall be resolved exclusively by arbitration
to be conducted only in the county and state of Dallas, Texas in accordance with
the rules of the International Institute for Conflict Prevention & Resolution
(“CPR”) applying the laws of Delaware. The arbitration shall be conducted by a
single arbitrator. The parties agree that the following arbitrators shall be
requested to serve as the single arbitrator, in the following order, until an
arbitrator is seated to preside over this matter: (1) Rob Walters, (2) Brian
Lidji, (3) Craig Budner, (4) George Bowles, and (5) Ray Guy. Should all the
selected arbitrators refuse to serve, the parties shall request that CPR select
a retired

Page 7

--------------------------------------------------------------------------------




judge with at least 10 years of judicial experience. Discovery shall be as
provided by the CPR rules. The arbitration award shall be in writing and shall
include a reasoned opinion by the Arbitrator. Consistent with the waiver of all
claims to punitive or exemplary damages, the Arbitrator shall have no authority
to award such damages. The parties understand that their right to appeal or to
seek modification of any ruling or award of the arbitrator is severely limited,
if any. Awards issued by the arbitrator shall be final and binding, and judgment
may be entered on it in any court of competent jurisdiction. All parties shall
keep confidential the fact of the arbitration, the dispute being arbitrated, and
the decision of the arbitrator. Any and all disputes regarding this arbitration
provision and its enforceability shall be exclusively submitted to the United
States District Court for the District of Delaware, if it has jurisdiction, and
failing that, to the Delaware state court in Wilmington, Delaware.
(d)    No Recovery of Attorneys’ Fees and Costs. Each party agrees that in any
litigation or proceeding between the parties arising out of, connected with,
related to, or incidental to the relationship between them in connection with
the Operative Documents, each party shall bear all of its own attorneys’ fees
and costs regardless of which party prevails.
(e)    CLASS ACTION AND MASS ACTION WAIVER. Any claim, whether brought in a
court of law or in arbitration, must be brought in the Participant’s individual
capacity, and not as a representative of any purported class or as a “mass
action” (involving multiple plaintiffs) (“Class/Mass Action”). The parties
expressly waive any ability to maintain any Class/Mass Action in any forum. The
arbitrator shall not have authority to combine or aggregate similar claims or
conduct any Class/Mass Action nor make an award to any person or entity not a
party to the arbitration. Any claim that all or part of this Class/Mass Action
waiver is unenforceable, unconscionable, void, or voidable may be determined
only by a court of competent jurisdiction and not by an arbitrator. The
Participant understands that but for this Agreement, he or she would have had a
right to litigate through a court, to have a judge or jury decide the case and
to be party to a Class/Mass Action. However, in exchange for the potential
incentive awards provided herein and the receipt of the benefit of arbitration,
the Participant understands and chooses to have only his or her individual
claims decided, each in a separate case, by an arbitrator.
(f)    WAIVER OF JURY TRIAL. To the extent permitted by applicable law and
expressly because of the complexity of the matters in the Operative Documents,
each party waives any right to have a jury participate in resolving any dispute
arising out of or relating to the Operative Documents.
(g)    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS. The Participant waives,
to the fullest extent allowed by law, any claims or rights to recover punitive,
exemplary or similar damages.
(h)    LIMIT ON ACTUAL DAMAGES. In no event may the actual damages awarded to
the Participant in a dispute arising out of or relating to the Operative
Documents exceed the Fair Market Value of the Performance RSU Target Award set
forth on the first page of this Agreement as of the vesting date, reduced by the
value of any shares or payments previously received under this Agreement (the
“Damages Limit”). The Participant knowingly, voluntarily and irrevocably waives
and releases any claim to damages in excess of this Damages Limit.
(i)    LIMITATION OF REMEDIES. The procedures and remedies set forth in this
Agreement shall constitute the sole remedies available to the Participant. In no
event shall the Participant seek equitable relief, injunctive relief, or
otherwise bring claims directly or derivatively for ultra vires, corporate
waste, breach of fiduciary duty, or any other claim or cause of action, whether
legal or equitable, sounding in contract or tort. Nothing in this clause is
intended to waive

Page 8

--------------------------------------------------------------------------------




or limit any claim brought pursuant to any federal or state statute related to
the protection of civil rights.
18.    Performance RSUs Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan’s prospectus. The Performance RSUs and
the Common Shares issued upon vesting of such Performance RSUs are subject to
the 2009 Plan, which is hereby incorporated by reference. In the event of any
conflict between any term or provision of this Agreement and a term or provision
of the 2009 Plan, the applicable terms and provisions of the 2009 Plan shall
govern and prevail.
19.    Validity of Agreement: This Agreement shall be valid, binding and
effective upon the Company on the Grant Date. However, the Performance RSUs
granted pursuant to this Agreement shall be forfeited by the Participant and
this Agreement shall have no force and effect if it is not duly executed by the
Participant and delivered to the Company on or before <<cut-off date>>.
20.    Headings: The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
21.    Compliance with Section 409A of the Internal Revenue Code:
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied so that the Agreement does not fail to meet, and
is operated in accordance with, the requirements of Section 409A of the Code.
The Company reserves the right to change the terms of this Agreement and the
2009 Plan without the Participant’s consent to the extent necessary or desirable
to comply with the requirements of Code Section 409A. Further, in accordance
with the restrictions provided by Treasury Regulation Section 1.409A-3(j)(2),
any subsequent amendments to this Agreement or any other agreement, or the
entering into or termination of any other agreement, affecting the Performance
RSUs provided by this Agreement shall not modify the time or form of issuance of
the Performance RSUs set forth in this Agreement. In addition, if the
Participant is a “specified employee” within the meaning of Code Section 409A,
as determined by the Company, any payment made in connection with the
Participant’s separation from service shall not be made earlier than six (6)
months and one day after the date of such separation from service to the extent
required by Code Section 409A.
22.    Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
(a)    “Adjusted EBIT” means a measure used by the Company’s management to
measure performance, defined as net earnings (loss) less interest income plus
loss (earnings) from discontinued operations, interest expense, and taxes, and
further adjusted for noncontrolling interests and certain items as determined by
the Company (consistent with the provisions of Section 13(b) of the 2009 Plan)
and as approved by the Committee, as publicly reported by the Company as a
non-GAAP financial measure.
(b)    “Cause” means (i) the Participant's willful failure to perform the
Participant's duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to the Participant of such failure, (ii)
conviction of, or a plea of nolo contendere to, (x) a felony under the laws of
the United States or any state thereof or any similar criminal act in a
jurisdiction outside the United States or (y) a crime involving moral turpitude,
(iii) the Participant's willful malfeasance or willful misconduct which is
demonstrably injurious to the Company or its affiliates, (iv) any act of fraud
by the Participant, (v) any material violation of the Company's business conduct
policy, (vi) any material violation of the Company's policies concerning
harassment or discrimination, (vii) the Participant's

Page 9

--------------------------------------------------------------------------------




conduct that causes material harm to the business reputation of the Company or
its affiliates, or (viii) the Participant's breach of any confidentiality,
intellectual property, noncompetition or non-solicitation provisions applicable
to the Participant under the Long-Term Incentive Claw-Back Agreement or any
other agreement between the Participant and the Company.
(c)    “Change in Control” means:
(i)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this subparagraph, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, or (iv) any acquisition pursuant to a transaction that complies with
clauses (A), (B) or (C) in paragraph (iii) of this definition; or
(ii)    individuals who, as of the effective date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such

Page 10

--------------------------------------------------------------------------------




Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and the Change in Control is a
“payment event” under Section 409A for such Award, the Company will not be
deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a “change in control event” pursuant to the definition of such
term in Section 409A.
(d)    “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion, provided that in all events a
“Disability” under this Agreement shall constitute a “disability” within the
meaning of Treasury Regulation Section 1.409A-3(i)(4).
(e)    “Net Sales” means sales of the Company less sales returns, allowances and
discounts.
(f)    “Operating EBITDA” means a measure used by the Company’s management to
measure performance and is defined as net earnings less interest income plus
loss (earnings) from discontinued operations, interest expense, taxes, and
depreciation and amortization, and further adjusted for noncontrolling interests
and certain items as determined by the Company (consistent with the provisions
of Section 13(b) of the 2009 Plan) and as approved by the Committee, as publicly
reported by the Company as a non-GAAP financial measure.
(g)    “Operative Documents” means the 2009 Plan and this Agreement.
(h)    “Performance Period” means the period from January 1, 2014 through
December 31, 2015.
(i)    “Qualifying Disposition” means a sale or other disposition by the Company
or one or more subsidiaries of all or part of a business, business unit, segment
or subsidiary in a stock, asset, merger or other similar transaction or
combination thereof, and determined by the Committee to be a Qualifying
Disposition.

Page 11

--------------------------------------------------------------------------------




(j)    “Retirement” of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both {55 years of age and
has ten years}1 of service with the Company, as determined by the Company in its
discretion based on payroll records. Retirement shall not include voluntary
separation from service in which the Company could have terminated the
Participant’s employment for Cause.
(k)    “Settlement Date” means the date that Common Shares are delivered to the
Participant following a Vesting Date.
[Signatures on following page]










































































 
 
1 For the CEO, replace bracketed language with “65 years of age and has five
years”.


Page 12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.


 
CELANESE CORPORATION
 
 
 
 
 
 
 
By:
/s/ MARK C. ROHR
 
 
 
Chairman and Chief Executive Officer
 
 
 
This Agreement has been accepted and agreed to by the undersigned Participant.
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
<<NAME>>
 
 
Employee ID:  <<Personnel Number>>
 
 
 
 
 
Date:
 
 


Page 13

--------------------------------------------------------------------------------




APPENDIX A
CALCULATION OF THE PERFORMANCE-BASED VESTING
Name of Participant:
<<NAME>>
Grant Date:
<<date>>
 
Threshold
Target
Maximum
Performance RSUs subject to the Award:
<<Threshold units>>
<<Target Units>>
<<Max Units>>

Performance-Based Vesting Calculation
The Performance RSUs are subject to adjustment based on the achievement of
specified levels of (i) the Company’s Adjusted EBIT during the Performance
Period and (ii) under certain circumstances, the Company’s Operating EBITDA and
Net Sales during the Performance Period. The number of Performance RSUs
determined after such adjustment (and subject further to the additional vesting
requirements of Section 2(b) of the Agreement) are referred to as the
“Performance-Adjusted RSUs.” The potential performance-based adjustments are
summarized as follows:
A. Calculation of Performance Adjustment based on the Adjusted EBIT Results
The following table outlines the percentage of the Performance PRSUs that may
become earned based on Adjusted EBIT performance during the Performance Period.


Adjusted EBIT
Result
Goal Achievement for Performance Period (in Millions)*
Performance Adjustment Percentage
Below Threshold
 
0%
Threshold
 
34%
Target
 
100%
Superior
 
200%



* To the extent not otherwise included as an adjustment to Adjusted EBIT (as
defined), if (a) the historic financial statements of the Company for period(s)
ending prior to the Performance Period are retrospectively recast in connection
with a change in accounting principle or method adopted during the Performance
Period, (b) the Company effects an acquisition, disposition, merger, spin-off or
other similar transaction, or enters/exits a joint venture, affecting the
Company or any subsidiary or any portion thereof, during the Performance Period,
(c) the Company suffers or incurs items of gain, loss or expense determined to
be unusual in nature, or charges for restructurings, discontinued operations,
extraordinary items, or any other unusual or infrequent items, (d) there are
changes in tax law or other such laws or provisions affecting reported results,
(e) the Company establishes accruals or reserves, or impairs assets, for
reorganization or restructuring programs, and/or (f) the Company incurs or is
adversely affected by any other eventuality contemplated by the last sentence of
Section 13(b) of the 2009 Plan, then in each such case where the amount is
significant to the Company, the Committee, in conformity with IRC § 162(m),
shall adjust the Goal Achievement for the Performance Period to include or
exclude these items, matters or amounts.


The Performance Adjustment Percentage for the Performance Period shall be
calculated by straight-line interpolation for results achieved between Threshold
and Target, or for results achieved between Target and Superior. No Performance
RSUs will be earned for the Performance Period if Goal Achievement is Below
Threshold, except as provided in Section B below.



Page 14

--------------------------------------------------------------------------------




As an example, for an award of 100 Target Performance RSUs, the number of
Performance-Adjusted RSUs for the Performance Period will equal 34 for Goal
Achievement at Threshold, 100 for Goal Achievement at Target and 200 for Goal
Achievement at or above Superior.
B.
Alternative Calculation of Performance Adjustment if Threshold Adjusted EBIT is
not Achieved

If Adjusted EBIT for the Performance Period is below Threshold, the number of
Performance-Adjusted RSUs will equal 34% of the Target number of Performance
RSUs if Operating EBITDA for the Performance Period is greater than ____ percent
(__%) of Net Sales for the Performance Period.

Page 15